Citation Nr: 0110101	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  00-12 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION

The veteran had active duty from November 1959 to August 
1963, and from September 1963 to July 1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

REMAND

The veteran contends that he has submitted new and material 
evidence to reopen his claim for entitlement to service 
connection for a bilateral knee disability.  He believes that 
a medical statement from his doctor at the Army Hospital at 
Ft. Leonard Wood, Missouri, is sufficient to reopen his claim 
and provide a basis for a grant of service connection.  

The record indicates that entitlement to service connection 
for several disabilities, including a bilateral knee 
disability, was denied in an October 1993 rating decision.  
The veteran was informed of this decision in an October 1993 
letter, and provided with his appellate rights.  He did not 
submit a notice of disagreement with this decision.  
Therefore, the October 1993 decision is final, and is not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 3.105(a) (2000).

If new and material evidence is submitted regarding a claim 
which has previously been denied, then the claim can be 
reopened and reviewed.  38 U.S.C.A. § 5108 (West 1991).  New 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000). 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Stanton v. Brown, 5 Vet. App.  563, 566 
(1993).  The Court has reviewed and upheld the standards 
regarding the issue of finality.  Reyes v. Brown, 7 Vet. App.  
113 (1994).

In June 1999, the veteran requested that his claim for 
entitlement to service connection for a bilateral knee 
disability be reopened.  He submitted an October 1999 
statement from Stephen J. Conner, M.D., a doctor at the 
General Leonard Wood Army Community Hospital at Ft. Leonard 
Wood, Missouri, in support of his claim.  Dr. Conner stated 
that the veteran had undergone surgery and received other 
treatment for his knee disability at Ft. Leonard Wood in 
1993, 1995, 1997, and 1998.  A review of the claims folder 
indicates that the medical records pertaining to the 
treatment of the veteran's bilateral knee disability at Ft. 
Leonard Wood have not been obtained.  

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  This includes obtaining all relevant medical records.  
The Board notes that there is a possibility the treatment 
records at Ft. Leonard Wood will contain new and material 
evidence to reopen the veteran's claim.  As the veteran has 
notified the VA of the existence of these records, the Board 
finds that an attempt must be made to obtain them prior to 
determining whether or not he has submitted new and material 
evidence to reopen his claim for entitlement to service 
connection for a bilateral knee disability.  

Accordingly, this case is REMANDED for the following:

1.  The RO should undertake the necessary 
action to obtain all treatment records 
pertaining to the veteran's knee 
disability dated from 1993 to the present 
from the General Leonard Wood Army 
Community Hospital at Ft. Leonard Wood, 
Missouri.  Any records that have not been 
previously received should then be 
associated with the claims folder.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  Thereafter, the RO should readjudicate 
this matter to determine whether or not 
the veteran has submitted new and material 
evidence to reopen his claim for 
entitlement to service connection for a 
bilateral knee disability.  If the benefit 
sought on appeal remains denied, the 
veteran and the veteran's representative 
should be provided a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App.  
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





